Citation Nr: 1645182	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-50 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation.

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis, sacroiliac joint and sacroiliitis, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1994 and from March 2006 to August 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the period of the appeal,  in a November 2009 rating decision, the RO granted service connection for plantar fasciitis, right foot, evaluated as 10 percent disabling, effective August 20, 2007, the original date of claim.  In a July 2015 rating decision, the RO increased the initial rating of the Veteran's bilateral plantar fasciitis to 20 percent, effective August 20, 2007.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claims for initial increased ratings for bilateral plantar fasciitis and osteoarthritis sacroiliac, joint and sacroiliitis, left hip, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn her appeal.  Accordingly, those issues remain before the Board.

In January 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in October 2011 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In November 1993, during her first period of active service, the Veteran started to experience significant wight gain.  As a result, affording her the benefit of the doubt, the Veteran's hypothyroidism is etiologically related to active service, to include as due to exposure to ionizing radiation.

2.  Affording the Veteran the benefit of the doubt, her bilateral plantar fasciitis was manifested by marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  During the pendency of the appeal, the Veteran's bilateral plantar fasciitis was not manifested by bilateral pronounced marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

3.  Prior to February 19, 2013, the Veteran's osteoarthritis, sacroiliac joint and sacroiliitis, left hip, was manifested by flexion to 90 degrees without pain.  

4.  From February 19, 2013, the Veteran's osteoarthritis, sacroiliac joint and sacroiliitis, left hip, was manifested by flexion to 120 degrees with objective evidence of painful motion beginning at 20 degrees.  During the pendency of the appeal, the Veteran's osteoarthritis, sacroiliac joint and sacroiliitis, left hip, was not manifested by flexion to 10 degrees, the Veteran did not have ankylosis in her left thigh, she did not have a flail joint in her hip, and there was no impairment of her femur.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, to include as to due ionizing radiation, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial disability rating of 30 percent, but no higher, for bilateral plantar fasciitis, from August 20, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.71a, Diagnostic Code (DC) 5276 (2015).

3.  Prior to February 19, 2013, the criteria for an initial disability rating in excess of 10 percent, for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.71a, DC 5250-5255 (2015).

4.  From February 19, 2013, the criteria for a disability rating of 30 percent, but no higher, for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.71a, DC 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran's initial increased rating claims for bilateral plantar fasciitis and osteoarthritis sacroiliac, joint and sacroiliitis, left hip, arise from her disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in January 2008.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2009 and supplemental statements of the case (SSOCs) in January 2010 and July 2015.  So, she has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of her service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  The Board notes that in the October 2011 remand, the RO was ordered to obtain and associate with the claims file all records regarding the Veteran's exposure to radiation.  Subsequently, in November 2011 and December 2011 letters, the RO notified the Veteran that no records detailing the Veteran's radiation exposure could be found.  Otherwise, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate her hypothyroidism, bilateral plantar fasciitis, and left hip in September 2008, July 2009, August 2009, January 2010, February 2013, and May 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.




II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection and initial increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to her complaints during service.  They also asked questions to draw out the current state of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for service connection and initial increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2010.  The Board specifically instructed the RO to obtain all records regarding the Veteran's exposure to radiation, all VA and private treatment records since April 2011, to schedule the Veteran for examinations to determine the etiology of her hypothyroidism as well as the current nature, extent, and severity of her bilateral plantar fasciitis and left hip disability, and to readjudicate the claims on appeal.  Subsequently, the RO notified the Veteran that her radiation records could not be obtained, all other outstanding VA and private records were obtained and associated with the claims folder, and the Veteran was afforded examinations in February 2013 and May 2015.  Thereafter, the Veteran's claims were readjudicated in a July 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, one question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

Service Connection for Hypothyroidism

The Veteran contends that service connection is warranted for her hypothyroidism, to include as due to exposure to ionizing radiation, during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the most recent May 2015 VA examination report, the Veteran was diagnosed with hypothyroidism.

Affording the Veteran the benefit of the doubt, she satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Beginning in November 1993, the Veteran's STRs show significant weight gain during active service, potentially an early symptom of hypothyroidism.

Affording the Veteran the benefit of the doubt, she satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a September 2008 VA examination report, the Veteran was diagnosed with hypothyroidism.  The examiner noted that this was diagnosed in June 2006.  The Veteran denied any additional problems related to her hypothyroidism.  The Board notes that no opinion was given as to the etiology of the Veteran's hypothyroidism.

In a July 2009 VA examination report, the Veteran reported that she was first diagnosed with hypothyroidism in either 2004 or 2005.  At that time, she noted that she experienced symptoms of weight gain, dry skin, and loss of her eyebrows.  She stated that blood testing was performed which demonstrated that she did not have enough thyroid in her system.  The Veteran was diagnosed with hypothyroidism.  The Board notes that the July 2009 VA examination report contains no opinion as to the etiology of the Veteran's hypothyroidism.

In a December 2009 statement in support of claim, the Veteran's physician's assistant (PA) noted that after reviewing the Veteran's service medical records, as well as her current treatment records, it was the PA's opinion that it was more likely than not that the Veteran's hypothyroidism had its onset while she was on active duty, and continued since her release from active service.  The Board notes that this opinion does not contain a rationale and, as a result, is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the December 2009 opinion is of diminished probative value.
In a January 2010 VA examination report, the examiner noted that a review of the STRS did not show an elevated or abnormal thyroid.  There was evidence of hypothyroid in July 2006 and 2007 and the Veteran was first diagnosed in 2004.  The examiner opined that it was less likely than not that the Veteran's hypothyroidism was caused by or a result of her occupational exposure in the military as an operating room (OR) nurse.  The rationale was that the likelihood of radiation exposure, which would cause hypothyroidism, is very slim.  The examiner noted that with proper shielding, a nurse would have very limited exposure to radiation in an OR, and it would be impossible to determine or even estimate the Veteran's total dosage of radiation received.  The examiner concluded by commenting that with the historical nature of the OR nurses and the absence of a radiation safety officer's records, it was less likely than not that the Veteran's active duty caused or contributed to her hypothyroidism.  

The Board notes that the January 2010 VA examiner's opinion made no mention of the Veteran's significant weight gain, beginning in November 1993, during her first period of active service,.  As such, the examiner's statement that there was no evidence of hypothyroidism during service was based on an inaccurate fact.  The Board determines that the January 2010 VA examination report was based on inaccurate facts, namely that the Veteran had no symptoms of hypothyroidism during active service prior to her diagnosis in 2004.  This error carries significant implications.  As such, the examination report is inadequate.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In her January 2011 videoconference hearing, the Veteran testified that during her first period of active service, beginning in November 1993, she began to experience significant weight gain.  The Board notes that the Veteran's STRs show increased weight gain beginning in November 1993, and as such, corroborate the Veteran's testimony.

In a February 2013 VA examination report, the Veteran was diagnosed with hypothyroidism.  The examiner noted that while the Veteran was diagnosed with hypothyroidism at the VA in 2004, she gained 100 pounds while in the reserves.  The examiner opined that it was at least as likely as not that that the Veteran's hypothyroidism was incurred in or caused by her in-service injury, event, or illness.  The rationale was that the Veteran was an OR nurse during her time in the military, and that was still her job.  The Veteran reported being exposed to radiation during OR cases, which, the examiner noted, was a certainty given OR proceedings.  However, the examiner noted that no radiation exposure data was found on her, and the RO stated that no records of exposure were found.  

However, the examiner noted that the Veteran had significant weight gain during her time in the military, as noted in her STRs beginning in November 1993, which could be attributed to her hypothyroid.  The examiner commented that based on the Veteran's verbal descriptions of the amount of time she spent in the OR and was exposed to radiation, it was at least as likely as not that her hypothyroid had its onset during active service.  The Board finds that the February 2013 VA examiner's positive nexus opinion to be factually accurate and fully articulated; it also contains sound reasoning and was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds the assertions by the Veteran, a licensed OR nurse, of significant weight gain starting in November 1993, during her first period of active duty, to be competent and credible evidence of hypothyroidism symptoms.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2015) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").
The Veteran's statements, taken together with the February 2013 VA positive nexus opinion, leads the Board to determine that it is at least as likely as not that the Veteran's hypothyroidism is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypothyroidism is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Rating for Bilateral Plantar Fasciitis

The Veteran contends that his service-connected bilateral plantar fasciitis warrants a higher initial rating than the 20 percent currently assigned, effective August 20, 2007, the original date of claim.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran's bilateral plantar fasciitis may be rated pursuant to DC 5276 for disabilities of the foot.  38 C.F.R. § 4.71a, DC 5276 (2015).

Under DC 5276 for acquired flatfoot, the minimum noncompensable rating is warranted for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the endo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for unilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The maximum 50 percent rating is warranted for bilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Under DC 5277 for bilateral weak foot, the 10 percent rating is warranted for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  This DC should be rate the underlying condition, minimum rating.  38 C.F.R. § 4.71a, DC 5277 (2015).

Under DC 5278 for acquired claw foot (pes cavus), the minimum noncompensable rating is warranted for slight acquired pes cavus.  A 10 percent rating is warranted for unilateral or bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.   A 20 percent rating is warranted for unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  The maximum 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278 (2015).

Under DC 5279 for anterior metatarsalgia (Morton's disease) unilateral or bilateral, the only rating is 10 percent.  38 C.F.R. § 4.71a, DC 5279 (2015).
Under DC 5280 for unilateral hallux valgus, the minimum 10 percent rating is warranted for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  The maximum 20 percent rating is warranted for being operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (2015).

Under DC 5281 for severe unilateral hallux rigidus, the only rating is 10 percent.  The disability should be rated as severe hallux valgus and should not be combined with claw foot ratings.  38 C.F.R. § 4.71a, DC 5281 (2015).

Under DC 5282 for hammer toe, the minimum noncompensable rating is warranted for hammer toe of individual toes without claw foot.  The maximum 10 percent rating is warranted for hammer toe of all toes, unilateral and without claw foot.  38 C.F.R. § 4.71a, DC 5282 (2015).

Under DC 5283 for malunion or nonunion of the tarsal or metatarsal bones, the minimum 10 percent rating is warranted for moderate malunion or nonunion of the tarsal or metatarsal bones.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the tarsal or metatarsal bones.  The maximum 30 percent rating is warranted for severe malunion or nonunion of the tarsal or metatarsal bones.  This DC notes that with actual loss of use of the foot, a 40 percent rating should be assigned.  38 C.F.R. § 4.71a, DC 5283 (2015).

Under DC 5284 for other foot injuries, the minimum 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  The maximum 30 percent rating is warranted for severe foot injuries.  This DC notes that with actual loss of the foot, a 40 percent rating should be assigned.  38 C.F.R. § 4.71a, DC 5284 (2015).

In a September 2008 VA examination report, the Veteran was diagnosed with bilateral plantar fasciitis.  The examiner noted that the onset was two years ago and was gradual.  The Veteran noted that her plantar fasciitis was aggravated by wearing boots during active service.  She stated that she had orthotics made by her podiatrist, which helped.  The Veteran noted that she had missed no days of work due to her feet and denied any functional limitations.  She commented that she worked full-time as an OR nurse and denied any activity restrictions.  

On examination of the Veteran's feet, no edema was noted, and there were no callosities that suggested abnormal weightbearing.  There was no pain with manipulation and the Achilles were midline.  Bilateral range of motion was dorsiflexion to 20 degrees without pain and no DeLuca (e.g., relating to pain and functional loss) factors.  Plantarflexion was to 45 degrees without pain and no DeLuca factors.  

In an August 2009 VA examination report, the Veteran noted that the onset of her foot problems was in 2004 and 2005.  The examiner noted that the Veteran was diagnosed with bilateral plantar fasciitis during active service and received permanent profiles for that condition.  She has been under a VA doctor's care since leaving active service for her feet.  The Veteran noted that she has had no subsequent injury since active service and had no foot problems prior to active service.  

The Veteran experienced pain in both feet on a daily basis primarily in the morning.  She used orthotics for her feet with some benefit.  The Veteran felt that her feet did not significantly limit her work activities or her activities of daily living.  She noted that her foot problems were consistent over time without significant flare-ups.  Under normal circumstances, the Veteran noted that she could stand for an hour and a half and could walk a quarter of a mile on level ground. 

Inspection of the Veteran's feet revealed a corn on the left fifth toe along with callus formation on the lateral aspect of the sole of the left foot.  There was no edema, but a moderate amount of pes planus was noted bilaterally.  The Achilles tendons were in normal alignment and were nontender.  There was no pain on motion or restriction of motion.  The Veteran walked with a mild degree of pronation bilaterally, but there was no obvious weakness or instability.  She demonstrated a mild degree of bunion formation on the left great toe without significant hallux valgus deformity.  X-rays of the Veteran's feet were essentially negative.  The Veteran was diagnosed with pes planus and plantar fasciitis of both feet.  

The Board notes that while the February 2013 VA examination was for both knee and lower leg conditions, the majority of the report concerns the Veteran's knees and does not go into detail, or measure the range of motion, for the Veteran's feet.  In the examination, the Veteran was diagnosed with left foot plantar fasciitis.  The Veteran noted that she was on her feet most of the day and had foot pain, as a result, which was getting worse.  The examiner noted that the Veteran had no functional loss in her right lower extremity, but had more movement than normal, pain on movement, swelling, instability of station, disturbance of motion, and interference with sitting, standing, and weight bearing in her left lower leg.  

In a May 2015 VA examination report, the Veteran was diagnosed with bilateral plantar fasciitis.  The Veteran reported foot pain that felt like she was walking on broken glass.  She also reported flare-ups that led to increased pain when walking and during prolonged standing.  The Veteran reported no functional loss or functional impairment of her feet.  She reported pain on use of both feet that was accentuated on use and on manipulation.  There was no indication of swelling, but the Veteran had characteristic callouses on both feet.  

The Veteran used built-up shoes and orthotics on both feet.  She had no extreme tenderness of plantar surfaces on one or both feet, but had decreased longitudinal arch height of both feet.  There was no objective evidence of marked deformity of one or both feet and no marked pronation.  The Veteran's weight bearing did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line and the Veteran had no "inward" bowing of the Achilles tendon.  The Veteran had no inward displacement and no severe spasm of the Achilles tendon on manipulation of both feet.

The Veteran had no foot injuries or other foot conditions not already described and had never had foot surgery.  The Veteran had pain in both feet that contributed to functional loss.  She had bilateral pain on weight-bearing and there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the Veteran's feet were used repeatedly over time.  The Veteran had difficulty bearing her weight in both feet.  Other functional loss during flare-ups or when the feet were used repeatedly over a period of time included the inability to bear weight in both feet.  

The Veteran had no other pertinent physical findings, complications, conditions, signs, scars, or symptoms related to her bilateral plantar fasciitis.  The Veteran did use orthotics for pain and support constantly.  There was not functional impairment of such an extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the feet were performed and no degenerative or traumatic arthritis was documented.  There were no other significant diagnostic test findings or results.  The examiner noted that the Veteran's bilateral plantar fasciitis would impact her ability to perform any type of occupational task.  Specifically, the Veteran worked as an OR nurse and had increased pain with prolonged standing and walking.  

Based on this evidence, affording the Veteran the benefit of the doubt, from August 20, 2007, the original date of claim, the Board finds that the Veteran's bilateral plantar fasciitis more nearly approximates the criteria contemplated by a 30 percent rating under DC 5276.  38 C.F.R. §§ 3.102, 4.71a, DC 5276 (2015).  VA examination reports show that the Veteran has marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Board notes that in the July 2015 rating decision, the RO increased the Veteran's evaluation from 10 percent to 20 percent, based on these symptoms, but the Board notes that under DC 5276, a disability rating of 30 percent is warranted if the Veteran's plantar fasciitis symptoms were bilateral.  Id.  The Veteran does not meet the criteria for a 50 percent disability rating because her bilateral plantar fasciitis is not manifested by bilateral pronounced marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board notes that DC 5277 is inapplicable because the Veteran does not have bilateral weak feet, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  38 C.F.R. § 4.71a, DC 5277-5284 (2015).  DC 5278 is inapplicable because the Veteran does not have acquired claw foot (pes cavus).  Id.  DC 5279 is inapplicable because the Veteran does not have anterior metatarsalgia (Morton's disease) unilateral or bilateral.  Id.  DC 5280 is inapplicable because the Veteran does not have unilateral hallux valgus.  Id.  DC 5281 is inapplicable because the Veteran does not have severe unilateral hallux rigidus.  Id.  DC 5282 is inapplicable because the Veteran does not have hammer toe.  Id.  DC 5283 is inapplicable because the Veteran does not have malunion or nonunion of the tarsal or metatarsal bones.  Id.  DC 5284 is inapplicable because the Veteran is already receiving 30 percent for her bilateral plantar fasciitis and a 40 percent rating is only warranted for the actual loss of the foot.  Id.

Increased Rating for Osteoarthritis, Sacroiliac Joint and Sacroiliitis, Left Hip.

The Veteran contends that his service-connected osteoarthritis, sacroiliac joint and sacroiliitis, left hip, warrants a higher initial rating than the 10 percent currently assigned, effective August 20, 2007, the original date of claim.  Affording the Veteran the benefit of the doubt, the Board finds that an initial disability rating in excess of 10 percent is not warranted prior to February 19, 2013, but that a 30 percent rating is warranted thereafter.

The Veteran's osteoarthritis, sacroiliac joint and sacroiliitis, left hip, may be rated pursuant to DC 5250-5255 for disabilities of the hip and thigh.  38 C.F.R. § 4.71a, DC 5250-5255 (2015).

Under DC 5250 for ankylosis of the hip, the minimum 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  Id.  A 70 percent rating is warranted for intermediate favorable ankylosis of the hip.  The maximum 90 percent rating is warranted for unfavorable ankylosis of the hip, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated.  Id.

Under DC 5251 for limitation of extension of the thigh, a 10 percent rating is warranted for extension limited to 5 degrees.  Id.

Under DC 5252 for limitation of flexion of the thigh, the minimum 10 percent rating is warranted for flexion limited to 45 degrees.  Id.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  The maximum 40 percent rating is warranted for flexion limited to 10 degrees.  Id.

Under DC 5253 for impairment of the thigh, the minimum 10 percent rating is warranted for limitation of rotation of, cannot toe-out more than 15 percent, affected leg.  Id.  A 10 percent rating is warranted for limitation of adduction of, cannot cross legs.  The maximum 20 percent rating is warranted for limitation of abduction of, motion lost beyond 10 percent.  Id.  

Under DC 5254 for flail joint hip, the only rating is for 80 percent.  Id.

Under DC 5255 for impairment of the femur, the minimum 10 percent rating is warranted for malunion with slight knee or hip disability.  Id.  A 20 percent rating is warranted for malunion with moderate knee or hip disability.  A 30 percent rating is warranted for malunion with marked knee or hip disability.  A 60 percent rating is warranted for fracture of surgical neck of, with false joint.  A 60 percent rating is warranted for fracture of shaft or anatomical neck with nonunion without loose motion, weightbearing preserved with aid of brace.  The maximum 80 percent rating is warranted for fracture of shaft or anatomical neck of with nonunion, with moose motion (spiral or oblique fracture).  Id.

In a September 2008 VA examination report, the Veteran was diagnosed with left hip sacroiliitis, which was first diagnosed in April 2006 during active service.  She reported that she injured her left hip during a physical training test.  The Veteran noted that he had pain all day every day and that her hip had flare-ups one to two times per week.  The flare-ups lasted for one hour with her TENS unit.  If she did not have her TENS unit, the pain lasted two to three hours until she took medication.  The Veteran reported that she had difficulty sleeping on her left side and her pain radiated all the way down to her left foot.  She did not have a brace, cane, or crutch.  The Veteran walked two times a week for 30 minutes and stood all day at work.  She noted that she could sit for one hour.  At work, she denied any activity restrictions.

Upon physical examination, the Veteran was a well-developed, well-nourished female in no acute distress and walked with a normal gait and used no assistive devices.  Concerning her left hip, the Veteran had no pain or tenderness to palpation and strength was normal in all planes.  Range of motion was flexion to 90 degrees without pain, extension was to 30 degrees without pain, adduction was to 25 degrees without pain, and abduction was to 45 degrees without pain.  The Veteran could externally rotate to 60 degrees without pain and she could internally rotate to 40 degrees without pain.  The examiner noted that the Veteran had no DeLuca factors.

In an August 2009 VA examination report, the Veteran noted that her left hip problems began in October 2006 when she developed pain in her left hip following a physical training test.  She recalled being told that she had a sacroiliac joint impingement.  She was given a temporary profile for her left hip which became permanent.  The Veteran received an honorable discharge with a disability rating at that time.  She had been a under doctor's care since leaving active service and had no subsequent injuries post service and had no hip problems prior to active service.

The Veteran reported that she had pain in her left hip on a daily basis.  She noted she worked at the VA as a nurse and stated that she experienced pain during her days at work from time to time and in her daily living.  The Veteran stated that she stopped her exercise program and that she experienced flare-ups which were unpredictable in nature.  These flare-ups caused her to sleep poorly and miss work occasionally.  

Upon examination, range of motion was extension of the left hip to 15 degrees, flexion to 90 degrees, abduction to 45 degrees, adduction to 15 degrees, internal rotation to 30 degrees, and external rotation to 45 degrees.  Range of motion appeared accompanied by end-of range pain, but was not additionally limited following repetitive use.  The greater trochanter was nontender, but she was tender in the upper gluteal region.  X-rays of the left hip were negative.  The Veteran was diagnosed with bursitis of the left hip.

In a February 2013 VA examination report, the Veteran was diagnosed with sacroiliitis of the left hip.  The Veteran reported that her pain had gotten worse over time, that she had numbness and tingling in her legs, and that she could not cross her left leg over her right anymore.  She noted flare-ups that impacted the function of her hip that included periods of inactivity.  The Veteran commented that moving helped, along with her medication.  
Range of motion for the left hip was flexion to 120 degrees with objective evidence of painful motion beginning at 20 degrees.  Extension was to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  There was no abduction lost beyond 10 degrees, but adduction was limited such that the Veteran could not cross her legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with flexion to 120 degrees, post-test extension to 5 degrees or greater, no post-test abduction lost beyond 10 degrees, there was post-test adduction limited such that the Veteran could not cross her legs, and no post-test rotation limited such that the Veteran could not toe-out more than 15 degrees.  

The Veteran had no additional limitation in range of motion of the hip following repetitive-use testing but had functional loss and/or functional impairment of her left hip.  The Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing all in her left hip.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue in her left hip.  Muscle strength testing was normal.  There was no ankylosis of the left hip and the Veteran had no malunion or nonunion of the femur, flail hip joint, or legs length discrepancy.  The Veteran had never had a total hip joint replacement, no arthroscopic or other hip surgery, and had no residual signs and/or symptoms due to arthroscopic or other hip surgery.  

The Veteran had no scars related to her left hip and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to her left hip.  Due to the Veteran's left hip condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were performed, and there was no degenerative or traumatic arthritis documented.  The examiner noted that the Veteran's left hip condition would impact her ability to work, in that some days, the Veteran would take medicine and push through her hip pain, and as an OR nurse, her job could be labor intensive.

In a May 2015 VA examination report, the Veteran noted that she had burning pain from her hip down to her feet.  The Veteran reported no functional loss or functional impairment as a result of her left hip.  

The examiner noted that range of motion for the left hip was abnormal or outside of the normal range.  Flexion was to 110 degrees, extension was to 30 degrees, abduction was to 40 degrees, and adduction was to 20 degrees.  There was no adduction limitation such that the Veteran could not cross her legs.  External rotation was to 40 degrees and internal rotation was to 40 degrees.  Range of motion and pain noted on the examination did not contribute to a functional loss.  The Veteran exhibited pain during range of motion testing during flexion, external rotation, and internal rotation.  The Board notes that the May 2015 VA examination report did not go into specific detail concerning the Veteran's pain during her range of motion testing like the previous February 2013 VA examination report did.  

There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation of the left hip.  The Veteran had tenderness at the sacroiliac joint.  The Veteran was able to perform repetitive-use testing and there was additional loss of function or range of motion after three repetitions caused by pain and fatigue.  After three repetitions, the only change in range of motion was that flexion was to 120 degrees.

The examiner noted that the examination did not occur during a flare-up and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time, nor did it significantly limit functional ability with flare-ups.  The examiner reported that the Veteran's left hip had swelling and interfered with standing.  There was no reduction in muscle strength and no muscle atrophy.  The Veteran's left hip did not have ankylosis and there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

There were no other pertinent physical findings, complications, conditions, signs, scars, or symptoms related to her left hip.    Due to the Veteran's left hip condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were performed and there was no degenerative or traumatic arthritis documented.  The examiner commented that the Veteran's left hip would impact her ability to perform any type of occupational task.  The Veteran worked as an OR nurse and prolonged walking and standing increased her hip pain.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board determines that prior to February 19, 2013, the Veteran's left hip disability did not approximate a disability rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, DC 5252 (2015).   However, based on the February 2013 VA examination report that noted that the Veteran's flexion was to 120 degrees with objective evidence of painful motion beginning at 20 degrees, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for a disability rating of 30 percent, but no higher, is more nearly approximated beginning on February 19, 2013.  38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5252 (2015).

The Board notes that DC 5250 is not applicable because the Veteran does not have ankylosis of her left hip.  38 C.F.R. § 4.71a, DC 5250-5255 (2015).  DCs 5251 and 5253 are not applicable because the Veteran's 30 percent disability rating is higher than the maximum ratings these diagnostic codes contemplate.  Id.  DC 5254 is not applicable because the Veteran does not have a flail joint of her hip.  Id.  DC 5255 is not applicable because the Veteran does not have an impairment of her femur.  Id.

The Board has not overlooked the Veteran's statements with regard to the frequency, severity, and duration of her bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  The Veteran is competent to report on factual matters of which she had firsthand knowledge; and the Board finds that her reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, despite the fact that the Veteran is a licensed operating room nurse, there is no basis for concluding that she is has the requisite and specified training to be competent of discerning the nature, extent, and severity of her bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip, disabilities, in the absence of specialized medical training, which in this case she has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the February 2013 VA examination reports have been accorded greater probative weight in determining the disability ratings of the Veteran's service-connected bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's bilateral plantar fasciitis and left hip disabilities with the schedular criteria, the Board finds that her symptoms are congruent with the disability pictures represented by the 30 percent rating assigned for her bilateral plantar fasciitis, the 10 percent initial disability rating prior to February 19, 2013, for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, and the 30 percent rating assigned thereafter.  See 38 C.F.R. § 4.71a, DCs 5252 and 5276 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip, with the pertinent schedular criteria does not show that her service-connected bilateral feet and left hip disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Analysis

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  In the most recent May 2015 VA examination report, the examiner noted that the Veteran was employed as an OR nurse, and she has not asserted that she is unable to work because of her service-connected disabilities, nor does the record reflect that she cannot work because of her service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.
ORDER

Entitlement to hypothyroidism, to include as due to exposure to ionizing radiation, is granted.

An initial disability rating of 30 percent, but no higher, is granted for bilateral plantar fasciitis, effective from August 20, 2007, subject to the laws and regulations governing monetary benefits.

Prior to February 19, 2013, an initial disability rating in excess of 10 percent, for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, is denied.

From February 19, 2013, a disability rating of 30 percent for, but no higher, for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


